94 N.Y.2d 857 (1999)
BASIL B. et al., Plaintiffs,
v.
MEXICO CENTRAL SCHOOL DISTRICT et al., Defendants.
MEXICO CENTRAL SCHOOL DISTRICT et al., Third-Party Appellants,
v.
JESSICA HIGGINS et al., Third-Party Respondents.
Court of Appeals of the State of New York.
Submitted November 22, 1999.
Decided December 21, 1999.
Motion for leave to appeal dismissed upon the ground that appellants may not simultaneously appeal from the judgment of Supreme Court to both the Appellate Division and the Court of Appeals (see, Parker v Rogerson, 35 NY2d 751, 753).